Citation Nr: 0738045	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether a November 1983 rating decision was clearly and 
unmistakably erroneous for reducing the evaluation of the 
service connected residuals of a shell fragment wound of the 
left knee and terminating a total disability rating by reason 
of individual unemployability such that a June 1987 rating 
decision that failed to grant Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 410(b) (now codified at 38 U.S.C.A. § 1318) was clearly and 
unmistakably erroneous.   


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	By rating decision dated in December 1974, the RO awarded 
a total rating by reason of individual unemployability due to 
service connected disabilities, effective in November 1974.  
At that time, service connection was in effect for the 
postoperative residuals of shell fragment wounds of the left 
knee, with swelling of the foot and ankle, rated 30 percent 
disabling; the residuals of a gun shot wound involving muscle 
group XIX, evaluated as 30 percent disabling; the residuals 
of multiple perforations of the small intestines, rated 10 
percent disabling; and shell fragment wound scars of the 
right temple, right leg and right groin, evaluated as 
noncompensable.  The veteran's combined evaluation was 60 
percent.  

2.	By rating decision dated in November 1983, following an 
Agency wide total rating review, the evaluation of the 
postoperative residuals of a shell fragment wound of the left 
knee, with swelling of the foot and ankle was reduced to 20 
percent disabling; the combined evaluation was reduced to 50 
percent disabling and the veteran was consequently found to 
no longer be entitled to a total rating by reason of 
individual unemployability on a schedular basis.  There is no 
evidence of extraschedular consideration.

3.	Action of the RO in November 1983, for the reduction in 
the schedular evaluation assigned for the veteran's service-
connected postoperative residuals of shell fragment wounds of 
the left knee, with swelling of the foot and ankle, and the 
termination of a total rating by reason of individual 
unemployability was effectuated without regard to the 
requirements set forth in 38 C.F.R. §§ 3.343, 3.344.  

4.	The veteran died in a traffic accident in April 1987.  

5.	By rating decision dated in June 1987, DIC on the basis of 
service connection for the cause of the veteran's death was 
denied and entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 410(b) (now codified as 38 U.S.C.A. § 1318) was 
not considered.  


CONCLUSIONS OF LAW

1.	Inasmuch as the total rating termination effectuated by 
the RO in its rating action in November 1983 is void ab 
initio, criteria for restoration of a total rating by reason 
of individual unemployability, effective from November 1974, 
have been met. 38 U.S.C. § 355 (1982 & Supp. I); 38 C.F.R. §§ 
3.105, 3.343, 3.344, 4.71a, and Part 4, Diagnostic Code 5257, 
as in effect since 1974 to the veteran's death in April 1987.

2.	Failure to award DIC under the provisions of 
38 U.S.C.A. § 410(b) was clearly and unmistakably erroneous 
such that the criteria for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 410(b) have been met.  38 U.S.C. 
§§ 410(b) (1982 & Supp I), 1318, 5107 (West 2002); 38 C.F.R. 
§ 3.22 (1987).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (Court) held that the provisions of the VCAA 
are not applicable to claims of clear and unmistakable error.  
Therefore, the Board concludes that the appellant's CUE claim 
is not subject to the provisions of the VCAA.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The veteran sustained multiple shell fragment wounds in 
combat in the Republic of Vietnam in October 1969.  Service 
connection was established and, in a December 1974 rating 
decision a total rating based on individual unemployability 
(TDIU) was awarded, effective in November 1974.  This award 
was made on the basis of the postoperative residuals of a 
shell fragment wound of the left knee, with swelling of the 
foot and ankle, evaluated as 30 percent disabling; the 
residuals of a through-and-through gun shot wound involving 
muscle group XIX, evaluated as 30 percent disabling; the 
residuals of multiple shell fragment wound perforation of the 
small intestine, evaluated as 10 percent disabling; and shell 
fragment wound scars of the right temple, right leg, and 
right groin, evaluated as noncompensable.  The veteran's 
combined schedular evaluation was 60 percent.  The left knee 
disorder was based upon the criteria found in 
38 C.F.R. § 4.71a, Code 5257.  

The December 1974 rating decision was made on the basis of a 
November 1974 VA evaluation that showed that the veteran 
complained that the shrapnel wound of the left knee had 
progressively worsened, especially with weather change.  He 
had no pain while he was ambulatory, but standing and or 
working caused swelling of the left ankle, which caused 
discomfort.  Examination showed marked swelling of the left 
foot and ankle with an abrasion of the second toe from 
pressure due to swelling.  There was no restriction of motion 
and no tenderness of the left knee.  Previous X-rays studies, 
performed in October 1972 showed a density that appeared to 
be in the distal head of the left femur, measuring about 3 mm 
in diameter.  This had the appearance of shrapnel and was 
within the central portion of the bone and lay in the midline 
between the condyles.  The veteran was advised to wear an 
elastic stocking on the left knee and elevate it as much as 
possible.  Pain medication was prescribed.  

It was noted that the veteran did not have a high school 
education and had attempted several types of employment.  For 
instance he was a truck driver for a while, but could not 
continue to push truck clutches with his knee impairment.  As 
noted above, he was unable to stand long periods secondary to 
the lower extremity impairment.

Initially, it was noted that there was not likely to be much 
improvement and no future examination was scheduled.  
Entitlement to educational benefits was also established.

As part of a then Agency wide review, the veteran was 
examined by VA in November 1983.  At that time, examination 
of the left knee showed some fullness.  There was a well-
healed posteromedial scar measuring approximately six inches 
in length, with some spreading to the scar.  There was a 
well-healed anteromedial scar two inches in length as well as 
a vertical scar.  There was some tenderness anterolaterally 
in the knee, none on the medial side.  There was no 
subpatellar tenderness.  There was no crepitus on compression 
of the patella or on motion of the joint.  The ligaments were 
stable.  There was a strong dorsalis pedis pulse.  There were 
some stasis changes in the foot and ankle.  The veteran 
walked without an apparent limp.  He indicated that, if he 
was on his feet all day, he had swelling of the left knee and 
more swelling in the leg and foot.  The left calf was one-
half inch larger than the right.  There was no palpable 
pitting edema.  X-ray studies showed an old metallic foreign 
body embedded in the medial condyle of the knee that was 
considered to be probably of no significance.  The diagnosis 
was residuals of wounds of the left knee, postoperative 
status.  

As a result of the November 1983 examination, The RO, in 
November 1983 reduced the evaluation of the veteran's left 
knee disorder from 30 percent to 20 percent.  The rating 
decision made no findings regarding whether improvement had 
been demonstrated in the veteran's left knee disorder, but 
simply reported the findings of the single examination and 
assigned a rating reduction.  The evaluation of the remaining 
service connected disabilities was unchanged.  The reduction 
in the evaluation of the left knee disorder led to a 
reduction of the veteran's schedular rating from 60 percent 
to 50 percent and a termination of the total rating by reason 
of individual unemployability due to the schedular change.  
There is no indication that consideration of an 
extraschedular rating was undertaken.

The veteran's disability evaluations had been in effect for 
approximately 9 years prior to the reduction in November 
1983.  The critical standards for termination of a TDIU 
rating and for reduction of a rating in effect for more than 
5 years are found now and were then in 38 C.F.R. §§ 3.343 and 
3.344.  The Court has held that VA failure to properly apply 
the regulations controlling reduction of ratings renders such 
a reduction void ab initio.  Brown v. Brown, 5 Vet. App. 413, 
422 (1993); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 
See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Ternus v. Brown, 6 Vet. App. 370, 376 (1994) (Failure to 
apply reduction regulation was clear and unmistakable error).

The result of failing to acknowledge the distinction between 
the propriety of the termination/reduction and a 
determination of initial entitlement to an increased rating 
and a TDIU rating was to deny the veteran the benefit of the 
more stringent evidentiary standards for reduction of the 
rating for the left knee disorder and termination of the TDIU 
rating.

Under § 3.343(c), actual employability must be shown by clear 
and convincing evidence.  The "clear and convincing" standard 
requires that capacity for work be proven to a "reasonable 
certainty" but not necessarily be "undebatable."  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  The clear and convincing 
standard of proof is an intermediate standard between 
preponderance of the evidence and beyond a reasonable doubt.  
Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 
Vet. App. 430, 434 (1993).  Clearly the provisions of § 
3.343(c) were applicable to the termination of the TDIU 
rating, and the RO does not appear to have applied them.

Likewise, the provisions of § 3.344 were applicable with 
respect to the reduction in the rating for the left knee 
disorder from 30 percent to 20 percent, and the RO made no 
mention of them.  This regulation provides that ratings will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Even where material improvement in a service-
connected condition is clearly reflected by the evidence, VA 
must "consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344(a).  If a 
reduction is at issue, VA must establish, by a preponderance 
of the evidence and in compliance with this regulation, that 
a rating reduction is warranted. Sorakubo v. Principi, 16 
Vet. App. 120, 123-24 (2002).  

A longitudinal review of the record prior to November 1983 
reveals essentially the same disability picture of the 
veteran's shell fragment wound residuals.  Indeed the August 
1971 rating decision that initially assigned service 
connection indicated that significant improvement was 
unlikely to occur and the November 1974 rating decision that 
awarded TDIU found basic eligibility to benefits under 
38 U.S.C. Chapter 35, an indication of permanence.  

Aside from the question of whether there was evidence of 
material improvement, there was clearly no evidence that the 
veteran was working or actively seeking work.  Thus it was 
that when the RO considered this case in 1983, the provisions 
of 38 C.F.R. § 3.344(a) were not only for application, but 
were also outcome-determinative.  There is simply no showing 
that VA gave any consideration to whether the veteran 
attained improvement under the ordinary conditions of life; 
that is, while working or actively seeking work.  Such 
consideration could have resulted in no other conclusion 
other than that no true improvement was demonstrated.  
Because this was a rating reduction case, and because the RO 
failed to apply the proper regulatory provisions, the 
reduction involved CUE and the 30 percent rating for the 
postoperative residuals of a shell fragment wound of the left 
knee, with swelling of the foot and ankle must be reinstated 
as of the date of the reduction.

As to the termination of the TDIU rating, a review of the 
record here reveals that the RO did not apply the "clear and 
convincing" standard that was in existence at the time of the 
1983 decision.  It is beyond question that the VA must follow 
its own regulations.  See Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280-81 (1992); Browder v. Derwinski, 1 Vet. App. 
204, 205 (1991); Payne v. Derwinski, 1 Vet. App. 85, 87 
(1990).  If § 3.343(c) had been considered, it would have 
manifestly changed the outcome of the decision because at the 
time of the termination of benefits actual employability had 
not been established by any evidence, let alone by clear and 
convincing evidence.  

The only evidence cited by the RO in the November 1983 rating 
consisted of the report of VA examination performed that 
month.  No mention was made in this rating decision as to the 
veteran's employability, other than the notation that TDIU 
benefits were to be terminated as of February 29, 1984.  The 
content of the evidence cited in this decision was limited to 
findings in the examination report with no discussion of the 
extent to which the service- connected shell fragment wound 
residuals affected the veteran's capacity to engage in 
gainful employment.  The RO merely repeated the November 1983 
examination findings without significant comment.  The 
decision did not refer to the veteran's occupational and 
educational background and included no comment as to his 
employment history or lack thereof.  There was no statement 
alleging a capacity to work, and there was no attempt to 
correlate any such conclusion to any actual reported findings 
in the record.

It is evident that the RO did not have clear and convincing 
evidence of employability with which to legally terminate the 
TDIU rating.  There was no evidence of employability at the 
time of the 1983 RO decision.  There was certainly no "clear 
and convincing evidence" with which to terminate the TDIU 
rating.  Reasonable minds could only conclude that the 
decision to terminate the TDIU rating was fatally flawed 
because of the failure to consider applicable regulations. 
See Russell, 3 Vet. App. at 313-14.  This is "the sort of 
error which, had it not been made, would have manifestly 
changed the outcome" of the decision. 

Furthermore, even if the correct standard had been applied, 
the evidence of record in November 1983 did not establish 
actual employability by any standard, clear and convincing or 
otherwise.  There was no medical opinion or other evidence of 
record to support a finding that the veteran had the capacity 
to engage in substantially gainful employment.  A 
determination as to employability or unemployability is 
inherently one of fact rather than law, and the law precludes 
weighing and evaluating of the evidence as a basis for CUE.  
Baldwin v. West, 3 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  However, the deficiency in the 
November 1983 decision was not merely that the evidence 
regarding employability was improperly weighed and balanced, 
but that the decision was made without any evidence at all 
which would have indicated employability.

Lastly, the Board would note that the situation here is 
factually similar to that presented in Olson v. Brown, 5 Vet. 
App. 430 (1993), wherein the Court reviewed a November 1990 
Board decision that had denied entitlement to a TDIU 
following an RO termination of such rating on the basis that 
service-connected disability did not prevent the veteran from 
engaging in all forms of gainful employment.  On appeal, the 
Court reversed the Board's decision as a result of its 
failure to apply § 3.343(c). The Court stated the following:

In the present case, there was no 
evidence of employability at the time of 
the 1981 RO decision; the RO certainly 
did not have "clear and convincing 
evidence" with which to terminate the 
veteran's [TDIU]. Reasonable minds could 
only conclude that the original decision 
was fatally flawed because of the failure 
to consider the applicable regulations.  
See Russell, 3 Vet. App. at 313-14.  This 
is "the sort of error which, had it not 
been made, would have manifestly changed 
the outcome" of the decision.  Olson v. 
Brown, 5 Vet. App. at 435 (emphasis in 
original). 

The Board finds that if the provisions of 38 C.F.R. § 
3.343(c) had been applied in the rating decision of November 
1983, the outcome of that decision would have been manifestly 
different. Therefore, the November 1983 decision reducing 
denying the veteran's rating involved CUE.

Given that the rating reduction of November 1983 was 
improper, the Board must now address the June 1987 rating 
decision, which denied service connection for the cause of 
the veteran's death.  At that time, DIC benefits under the 
provisions of 38 U.S.C.A. § 410(b) were also for 
consideration.  When a veteran dies, not as the result of his 
own willful misconduct, and was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability, and the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death, or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such veteran's discharge or 
other release from active duty, then VA shall pay DIC 
benefits to the surviving spouse in the same manner as if the 
veteran's death was service-connected. 38 U.S.C.A. § 410(b) 
(now codified at 38 U.S.C.A. § 1318.  

As the Board has determined that the rating reduction in 
November 1983 involved CUE, the reduction in the TDIU benefit 
was improper and the veteran's total rating on the basis of 
individual unemployability would have been in effect from the 
initial award that was effective in November 1974 to his 
death in April 1987.  As such, the criteria for DIC benefits 
under the provisions of 38 U.S.C.A. § 410(b) were clearly 
warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

The November 1983 rating decision was clearly and 
unmistakably erroneous for reducing the evaluation of the 
service connected residuals of a shell fragment wound of the 
left knee and terminating a total disability rating by reason 
of individual unemployability such that the June 1987 rating 
decision that failed to grant DIC under the provisions of 
38 U.S.C.A. § 410(b) was also clearly and unmistakably 
erroneous.  The appeal is granted to this extent, subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


